DETAILED ACTION 

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election of the species of second composition from claim 11 and RNA as the type of nucleic acid, in the reply filed on 8/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  
Claims 1-11, 18, 24-25, 27-28, and 30 read on the elected invention and are being acted upon.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11, 18, 24-25, 27-28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) a nucleic acid encoding a peptide fragment of IDO (SEQ ID NO: 1). This judicial exception is not integrated into a practical application because said nucleic acids are products of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
 The decision of the Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held that microorganisms produced by genetic engineering are not excluded from patent protection by 35 U.S.C. 101. It is clear from the Supreme Court decision and opinion that the question of whether or not an invention embraces living matter is irrelevant to the issue of patentability. The test set down by the Court for patentable subject matter in this area is whether the living matter is the result of human intervention. 
The Supreme Court made the following points in the Chakrabarty opinion: 
1. “Guided by these canons of construction, this Court has read the term ‘manufacture’ in § 101 in accordance with its dictionary definition to mean ‘the production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery.’”
2. “In choosing such expansive terms as ‘manufacture’ and ‘composition of matter,’ modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.”
3. “The Act embodied Jefferson’s philosophy that ‘ingenuity should receive a liberal encouragement.’ 5 Writings of Thomas Jefferson, at 75-76. See Graham v. John Deere Co., 383 U.S. 1, 7-10 (1966). Subsequent patent statutes in 1836, 1870, and 1874 employed this same broad language. In 1952, when the patent laws were recodified, Congress replaced the word ‘art’ with ‘process,’ but otherwise left Jefferson’s language intact. The Committee Reports accompanying the 1952 act inform us that Congress intended statutory subject matter to ‘include anything under the sun that is made by man.’ S. Rep. No. 1979, 82d Cong., 2d Sess., 5 (1952).” 
4. “This is not to suggest that § 101 has no limits or that it embraces every discovery. The laws of nature, physical phenomena, and abstract ideas have been held not patentable.” 
5. “Thus, a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” 
6. “His claim is not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter __ a product of human ingenuity ‘having a distinctive name, character [and] use.’” 
7. “Congress thus recognized that the relevant distinction was not between living and inanimate things, but between products of nature, whether living or not, and human-made inventions. Here, respondent’s microorganism is the result of human ingenuity and research.”
8. After reference to Funk Seed Co. & Kalo Co., 333 U.S. 127, 76 USPQ 280 (1948), “Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable subject matter under § 101.” 
A review of the Court statements above as well as the whole Chakrabarty opinion reveals:
(A) That the Court did not limit its decision to genetically engineered living organisms; 
(B) The Court enunciated a very broad interpretation of “manufacture” and “composition of matter” in 35 U.S.C. 101 (Note esp. quotes 1, 2, and 3 above); 
(C) The Court set forth several tests for weighing whether patentable subject matter under 35 U.S.C. 101 is present, stating (in quote 7 above) that: 
The relevant distinction was not between living and inanimate things but between products of nature, whether living or not, and human-made inventions.
The tests set forth by the Court are (note especially the italicized portions):
(A) “The laws of nature, physical phenomena and abstract ideas” are not patentable subject matter. 
(B) A “nonnaturally occurring manufacture or composition of matter — a product of human ingenuity —having a distinctive name, character, [and] use” is patentable subject matter. 
(C) “[A] new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated E=mc2; nor could Newton have patented the law of gravity. Such discoveries are ‘manifestations of... nature, free to all men and reserved exclusively to none.’” 
(D) “[T]he production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery” [emphasis added] is a “manufacture” under 35 U.S.C. 101.
See also  Associtation for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 106 USPQ2d 1972 (2013), which reaffirms the criterion for eligibility of natural products (i.e. whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products).  Myriad also clarifies that not every change to a product will result in a marked difference, and the mere recitation of particular words (e.g. "isolated) in the claims does not automatically confer eligibility.  
In the instant case, the claims are directed to a nucleic acid encoding a peptide fragment of a naturally occurring protein, IDO.  The claims would read on fragments of naturally occurring nucleic acids, such as mRNA, encoding said IDO.  The fact chemical bonds on either end of the nucleic acid have been “broken” does not rise to the level of a marked difference, because there is no change to the sequence of the nucleic acid. Thus, the claimed nucleic acid is not markedly different in structure from the naturally occurring nucleic acids encoding IDO, such as mRNA.  Furthermore, combining the said nucleic acid with another naturally occurring mRNA, for example, does not rise to the level of a marked difference, since the mere aggregation of naturally occurring mRNA together does not change the structure of the mRNA.  Furthermore, the limitation of a “vaccine” composition or a kit comprising said nucleic acid, or the intended use for treating cancer recited at a high level of generality amounts to nothing more than field of use or insignificant extra-solution activity. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 1, 3-10, 24-25, 27-28, and 30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent 8,507,434.
The ‘434 patent teaches a peptide consisting of SEQ ID NO 1853, which is 12 amino acids in length and comprises SEQ ID NO: 6 of the instant application (i.e. “immunologically active”, see columns 1-2, Table 8, in particular).  The ‘434 patent further teaches an isolated nucleic acid molecule encoding said peptide (see column 3, in particular).  The ‘434 patent teaches compositions comprising said nucleic acid for in vivo use as a therapeutic composition  (see column 3 and 33, in particular). Regarding the limitation of a “vaccine” composition  for treating of cancer, it is noted that this refers to an intended use of the claimed composition.  However, the composition of the ‘434 patent is structurally identical to the claimed composition, and therefore meets the limitation of the claimed “vaccine” composition. Furthermore, as the encoded peptide is structurally identical to that recited in the instant claims, it would inherently be capable of binding to MHC I or II allele, or capable of eliciting IFN-gamma production, or cytotoxic regulatory T cell. The ‘434 patent teaches RNA as a type of nucleic acid (see column 6, in particular). 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-11, 18, 24-25, 27-28, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,507,434
The teachings of the ‘434 patent are described above. 
The ‘434 patent does not explicitly teach a kit comprising said nucleic acids, or a composition comprising a nucleic acid encoding a second immunologically active peptide.
However, the ‘434 patent does teach kits for treatment of diseases, and since the nucleic acids are also taught for disease treatment, it would be obvious, as a matter of convenience, to provide the nucleic acid compositions in the form of a kit.  Furthermore, the ‘434 patent teaches numerous other therapeutic peptides/nucleic acids in Table 8, and it would be obvious to combine nucleic acids encoding said peptides to increase therapeutic efficacy of the composition.  Said nucleic acids would encode a “immunologically active peptide”, since the peptides would be capable of inducing an immune response, for example. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 18, 24-25, 27-28, and 30  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 9,433,666, in view of US 20050250723 and Weide et al., Feb/March 2008.
The ‘666 patent claims a vaccine composition comprising a peptide fragment of IDO of SEQ ID NO: 1, wherein the peptide fragment consists of SEQ ID NO: 6. 
Although the ‘666 patent does not claim a nucleic acid encoding said peptide, the ‘723 publication teaches that vaccine compositions can comprise proteins or peptides, or alternatively genetic vaccination can be performed using a nucleic acid, such as an RNA, encoding the peptide (see page 3, in particular).  Likewise, Weide teaches that the active pharmaceutical ingredient in vaccines can be either RNA or peptide, but that one the easiest, most versatile and safest technologies relies on direct injection of RNA that codes for an antigen (see page 180, in particular). Therefore, the ordinary artisan would be motivated to substitute an RNA encoding the peptide, as the active ingredient in the vaccine composition claimed in the ‘666 patent, since Weide and the ‘723 patent teach that they are both suitable for use in vaccine compositions, and Weide teaches that RNA in particular it is easy, versatile, and safe. Furthermore, as the peptide is structurally identical to that recited in the instant claims, it would inherently be capable of binding to MHC I or II, eliciting IFN-gamma production, or cytotoxic regulatory T cell. and treating cancer. 
Furthermore, it would be obvious, as a matter of convenience, to provide the nucleic acid compositions in the form of a kit, and it would be obvious to combine nucleic acids encoding other peptides to increase therapeutic efficacy of the composition.  


Claims 1-11, 18, 24-25, 27-28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 -13 of U.S. Patent No. US 10,258,678, in view of US 20050250723 and Weide et al., Feb/March 2008.
The ‘678 patent claims a vaccine composition comprising a peptide fragment of IDO of SEQ ID NO: 1, wherein the peptide fragment comprises SEQ ID NO: 6. The ‘678 patent claims said peptide is between 18 to 25 amino acids in length.  The ‘678 patent claims that the vaccine is for treating cancer, and that the peptides are MHC-I or MHC-II restricted and can induce IFN-gamma and T cell responses. 
Although the ‘678 patent does not claim a nucleic acid encoding said peptide, the ‘723 publication teaches that vaccine compositions can comprise proteins or peptides, or alternatively genetic vaccination can be performed using a nucleic acid, such as an RNA, encoding the peptide (see page 3, in particular).  Likewise, Weide teaches that the active pharmaceutical ingredient in vaccines can be either RNA or peptide, but that one the easiest, most versatile and safest technologies relies on direct injection of RNA that codes for an antigen (see page 180, in particular). Therefore, the ordinary artisan would be motivated to substitute an RNA encoding the peptide, as the active ingredient in the vaccine composition claimed in the ‘678 patent, since Weide and the ‘723 patent teach that they are both suitable for use in vaccine compositions, and Weide teaches that RNA in particular it is easy, versatile, and safe. 
Furthermore, it would be obvious, as a matter of convenience, to provide the nucleic acid compositions in the form of a kit, and it would be obvious to combine nucleic acids encoding other peptides to increase therapeutic efficacy of the composition.

Claims 1-11, 18, 24-25, 27-28, and 30 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. US 11,324,813, in view of US 20050250723 and Weide et al., Feb/March 2008.
The ‘813 patent claims a cancer treatment method using a vaccine composition comprising a peptide fragment of IDO of SEQ ID NO: 1, wherein the peptide fragment comprises SEQ ID NO: 6. The ‘813 patent claims said peptide is between 18 to 25 amino acids in length.  The ‘813 patent claims that the vaccine is for treating cancer, and that the peptides are MHC-I or MHC-II restricted and can induce IFN-gamma and T cell responses. Although the ‘813 patent does not claim a nucleic acid encoding said peptide, the ‘723 publication teaches that vaccine compositions for cancer treatment can comprise proteins or peptides, or alternatively genetic vaccination can be performed using a nucleic acid, such as an RNA, encoding the peptide (see page 3, in particular).  Likewise, Weide teaches that the active pharmaceutical ingredient in vaccines can be either RNA or peptide, but that one the easiest, most versatile and safest technologies relies on direct injection of RNA that codes for an antigen (see page 180, in particular). Therefore, the ordinary artisan would be motivated to substitute an RNA encoding the peptide, as the active ingredient in the vaccine composition claimed in the ‘813 patent, since Weide and the ‘723 patent teach that they are both suitable for use in vaccine compositions, and Weide teaches that RNA in particular it is easy, versatile, and safe. 
Furthermore, it would be obvious, as a matter of convenience, to provide the nucleic acid compositions in the form of a kit, and it would be obvious to combine nucleic acids encoding other peptides to increase therapeutic efficacy of the composition.

Claims 1-11, 18, 24-25, 27-28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-73 of copending Application No. 17/697,732.
The ‘732 application claims a vaccine composition comprising a nucleic acid encoding a peptide fragment of IDO of SEQ ID NO: 1, wherein the peptide is from 18 to 30 amino acids and wherein the peptide comprises SEQ ID NO: 6.  The ‘732 application claims a kit and the composition further encoding another peptide.  The ‘732 application claims that the vaccine is for treating cancer, and that the peptides are MHC-I or MHC-II restricted and can induce IFN-gamma and T cell responses.
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644